Martin, J.
The plaintiff states himself to be the owner of a judgment obtained in the District Court for the Parish of Carroll, by Ferriday & Co., against Holmes, which was transferred by the plaintiffs to Milton, and by the latter to the present plaintiff; that, notwithstanding this transfer, the said judgment has been seized at the suit of one Dahlgren against the original plaintiffs. On this statement an injunction was obtained, to prevent the sale of the judgment at the suit of Dahlgren.
The defendant denies the right of the plaintiff, under the transfer to Milton, and that of the latter to him. The injunction was made perpetual, and the defendant has appealed.
There is no written evidence of an actual transfer from the original plaintiffs to Milton; but there is a document attesting the transfer of the judgment by Milton to the present plaintiff; and there are a number of letters attesting and corroborating his transfer to the plaintiff. But the defendant and appellant has complained, that the signature of Milton to the transfer, and to the letters which purport to be his, is only proved by a witness, who does not inform us of the grounds on which his knowledge of the signature rests; nor whether he has ever seen that gentleman write, or ever received any document clothed with his signature, whereby the genuineness of those affixed to the acts of transfer, and letters, may be tested. If the party who seeks to avail himself, in this court, of a chasm in the evidence, thought that his doing so would have been available, at all, he ought to have interrogated the witness, in the lower court, as to his means of knowledge.
The evidence of the transfer of the judgment by the original plaintiff who obtained it, appeared to the Judge below perfectly *189atisfactory, and we are not able to say that he erred. It is shown that notice was given to the debtor, of the first transfer to Milton, but not of his transfer to Berryman. This, in our opinion, suffices ; because by the first transfer duly notified, the debt ceased to belong to Fe*rriday & Co., and, consequently, could not be seized by their creditors.
Judgment affirmed..